     Case 8:20-cv-01132-FMO-ADS Document 12 Filed 08/13/20 Page 1 of 1 Page ID #:29



 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11    JAMES RUTHERFORD,                           )   NO. CV 20-1132 FMO (ADSx)
                                                  )
12                         Plaintiff,             )
                                                  )
13                  v.                            )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
14                                                )
      SOUTHSIDE INVESTMENT CO.,                   )
15                                                )
                           Defendant.             )
16                                                )
17           Having been advised by counsel that the above-captioned action (“the action”) has been
18    settled, IT IS ORDERED that the action is hereby dismissed without costs and without prejudice
19    to the right, upon good cause shown by September 14, 2020, to re-open the action if settlement
20    is not consummated. The court retains full jurisdiction over this action and this Order shall not
21    prejudice any party to this action.
22    Dated this 13th day of August, 2020.
23

24                                                                         /s/
                                                                   Fernando M. Olguin
25                                                            United States District Judge
26

27

28
